MEMORANDUM OPINION
                                        No. 04-11-00214-CV

                                Wayne EVANS and Shane L. Evans,
                              Individually and d/b/a/ Massage Heights,
                                             Appellants

                                                 v.

                               STONE OAK ENTERPRISES, L.P.,
                                        Appellee

                     From the 407th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2009-CI-11295
                        Honorable Victor Hugo Negron Jr., Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice

Delivered and Filed: June 29, 2011

MOTION TO DISMISS GRANTED

           The parties filed a joint motion to dismiss this appeal, stating they have reached an

agreement to settle and compromise their differences below. The motion is granted and the

appeal is dismissed.

                                                         PER CURIAM